DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 7/15/21 is acknowledged.  Claims 10-13 have been withdrawn from consideration as being directed toward a non-elected invention.  Hence, claims 1-9 are the only remaining claims active in the prosecution thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kahl et al. (2004/0057198) in combination with Starkovich et al. (2019/0274234) and Kuo et al. (2017/0313047).
Kahl et al. (2004/0057198) teaches forming a stacked bead of elastomer for use as a gasket by dispensing the elastomer, i.e. liquid agent  [0016],[0022],[0031] and Fig. 1)
Kahl et al. (2004/0057198) fails to teach coating superimposed thereon by turning back and forth to produce a thickness.
Starkovich et al. (2019/0274234) teaches forming gaskets by 3D printing [0013].
Kuo et al. (2017/0313047) teaches 3D printing includes reciprocating to produce a coating thickness and build-up (Title and abstract).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kahl et al. (2004/0057198) process to include forming the layered gasket by a 3D printing process including reciprocating the coating head as evidenced by Starkovich et al. (2019/0274234) and Kuo et al. (2017/0313047) with the expectation of achieving similar success.
Regarding claim 1, the recitation of determining a halfway point would be a matter of design choice in producing the layered structure and the Examiner takes the position that this would an obvious medication of the prior art absent a showing of criticality thereof.
Regarding claims 2 and 3, the claimed gradually increasing or decreasing per unit length would be met by the fact that the coating layer is not perfectly planar and would have undulation, i.e. decreasing and increasing amount along its length.

Regarding claim 7, the end position is in a linear position of the application shape as the coating is a line and the end as well as the beginning are in a linear position to the coating, i.e. same plane. 
Regarding claims 8 and 9, Kahl et al. (2004/0057198) teaches a liquid elastomer gasket which is known to be curable.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowability
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art while teaching coating stacked layers of gasket material fails to teach gradually increasing the amount per area of a first coating and gradually decreasing an amount per area of a third application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715